   Case 1:20-cv-02023-CRC-GGK-DLF Document 80 Filed 10/17/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA

COMMON CAUSE, et al.


               Plaintiffs,

       v.                                                  No. 1:20-cv-02023- CRC-GGK-DLF

DONALD J. TRUMP, et al.

               Defendants.



              PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITIES

       Plaintiffs write concerning three developments relevant to this case.

       First, on September 29, 2020, the Government produced the e-mail attached as Exhibit A

in National Urban League v. Ross, No. 20-cv-5799 (N.D. Cal.). In that e-mail, Census Bureau

Deputy Director Ron Jarmin informed Commerce Secretary Wilbur Ross that, assuming census

“field work” was complete on October 5, the Bureau could produce a count of “unlawful aliens

in ICE Detention Centers by 12/31,” and that the “[o]ther PM [i.e., Presidential Memorandum]

related outputs would be pushed to 1/11/2021” (emphasis added). This e-mail confirms that,

even as of late September, the Bureau had concrete plans regarding implementation of the Mem-

orandum, the details of which the Government has declined to divulge—concrete enough that the

Bureau knew precisely how many days it would take to carry them out—and that those plans

plainly go beyond mere subtraction of “aliens in ICE Detention Centers.”

       Second, on October 14, 2020, a three-judge court of the District of Maryland heard oral

argument in Useche v. Trump, No. 8:20-cv-2225, another challenge to the Memorandum. The

transcript is attached as Exhibit B. That entire colloquy is relevant to the motions sub judice. In

particular, Plaintiffs direct this Court to: (1) the Useche panel’s discussion of the import of the
   Case 1:20-cv-02023-CRC-GGK-DLF Document 80 Filed 10/17/20 Page 2 of 3




Jarmin email (discussed supra) and the Fontenot Declaration (Common Cause ECF No. 76-1) as

to standing and ripeness, see Ex. B at 7:8-23, 9:3–11:14, 12:10-15, 21:13–22:6, 23:10–24:4,

27:12–28:15, 40:8-22, 65:20–66:14; (2) the panel’s suggestions that the Government is not being

candid regarding the Bureau’s concrete plans to implement the Memorandum, see id. at 10:24–

11:2, 12:6-9, 20:3-11, 29:19-25; and (3) the panel’s discussion of why a post-apportionment

remedy may be inadequate, see id. at 12:1-21, 13:24–18:15, 58:15–60:8, 68:2–69:19.

       Finally, on October 16, the Supreme Court agreed to hear oral argument on the merits in

Trump v. New York, No. 20-366, on November 30, 2020. Plaintiffs respectfully request that this

Court decide the pending motions expeditiously so that this case can be appealed to and resolved

by the Supreme Court at the same time it decides New York. As Plaintiffs have previously not-

ed, although the issues in the two cases are overlapping, this case involves different categories of

plaintiffs, different causes of action, and different evidence vis-à-vis standing and ripeness, so

the Supreme Court’s judgment in New York may not be conclusive here. It would therefore

serve the interests of judicial economy and the orderly administration of justice for the Supreme

Court to consider and decide both cases at the same time.


DATED: October 17, 2020
                                                        /s/ Daniel S. Ruzumna
                                                Daniel S. Ruzumna (D.C. Bar No. 450040)

                                            BONDURANT MIXSON & ELMORE LLP
                                            EMMET J. BONDURANT*
                                            1201 West Peachtree Street NW
                                            Suite 3900
                                            Atlanta, GA 30309
                                            Telephone: (404) 881-4100
                                            Fax: (404) 881-4111
                                            bondurant@bmelaw.com

                                            PATTERSON BELKNAP WEBB & TYLER LLP
                                            GREGORY L. DISKANT*


                                                -2-
  Case 1:20-cv-02023-CRC-GGK-DLF Document 80 Filed 10/17/20 Page 3 of 3




                                DANIEL S. RUZUMNA (D.C. Bar No. 450040)
                                ARON FISCHER*
                                JONAH M. KNOBLER*
                                PETER A. NELSON*
                                J. JAY CHO*
                                DEVON HERCHER*
                                ABIGAIL E. MARION*
                                1133 Avenue of the Americas
                                New York, NY 10036
                                Telephone: (212) 336-2000
                                Fax: (212) 336-2222
                                gldiskant@pbwt.com

                                Attorneys for Plaintiffs
                                * admitted pro hac vice

                                McDERMOTT WILL & EMERY
                                MICHAEL B. KIMBERLY (D.C. Bar No. 991549)
                                500 North Capitol Street, NW
                                Washington, D.C. 20001
                                Telephone: (202) 756-8000
                                Fax: (202) 756-8087
                                mkimberly@mwe.com

                                Attorney for the Individual and
                                Organizational Plaintiffs




                                    -3-
12076057
